IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

S. PETER CAPUA, ESQUIRE,             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2280

STATE OF FLORIDA,
DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed February 19, 2015.

An appeal from an order of the Judge of Compensation Claims.
Charles M. Hill, III, Judge.

Date of Accident: August 13, 2008.

S. Peter Capua, Pro Se.

Marlene P. Klein, Assistant County Attorney, Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.